—Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about June 10, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult would constitute assault in the first degree (2 counts) and criminal possession of a weapon in the fourth degree, and placed her in a limited secure facility for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The presentment agency clearly established that appellant intended to cause serious physical injury to the victim. The evidence warranted the inference that by raising her hand and slashing with a blade at the victim’s face, appellant either intended to cause the eye damage the victim actually suffered, or at least intended to cause disfigurement, since it may be inferred that a person, including a 13-year-old, intends the natural and probable consequences of such an act (see, People v Lieberman, 3 NY2d 649, 652; People v Askerneese, 256 AD2d 34, affd 93 NY2d 884). The requisite intent was further established by evidence of appellant’s behavior prior to the attack, including her purchase of a boxcutter at a nearby store, immediately returning to the victim and then slashing her eye. Concur — Rosenberger, J. P., Nardelli, Tom, Andrias and Ellerin, JJ.